DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-9 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A wiring board comprising: a flexible printed circuit board that comprises: a base having a first opening; a wiring pattern formed on the base; and a cover lay having a second opening and that comprises a film and an adhesive layer adhered to the wiring pattern; and a metal cover that covers at least a part of the first opening from below, wherein the wiring pattern contacts the metal cover through the first opening[[,]] and is bonded to the metal cover, at least a part of the second opening overlaps the first opening in a plan view of the wiring board, [[and]] a part of the cover lay overlaps the first opening in the plan view, and an overlapping portion of the cover lay that overlaps the first opening in the plan view bends downward.” as recited claim 1, “A method for manufacturing a wiring board, the method comprising: preparing a flexible printed circuit board that comprises: a base having a first opening; a cover lay having a second opening and that comprises a film and an adhesive layer; and a wiring pattern sandwiched between the base and the 
            Claims 2-5 and 7-9 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 6.

 	The primary reason for allowance is the wiring pattern is contacted with the metal portion through the first opening portion, and is joined to the metal portion. One portion of the second opening portion is overlapped with the first opening portion, and a portion of cover-lay is overlapped with the first opening portion. These combinations have been found to be non-obvious over the prior art, hence claim 1-9 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yanagida (US 2008/0305346-A1), Yamaguchi (US 20080296051-A1) and Nomoto (US 10084211-B2).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848